internal_revenue_service number release date index numbers --------------------------------------------- ------------- ------------------------------------ ------------------------------------ ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number -------------------- refer reply to cc corp b06 plr-148291-09 date date legend distributing ------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------ --------------------------------------- controlled --------------------------------------------------------------------------- ----------------------------------------------------------- controlled --------------------------------------- --------------------------------------------------------------------------- ----------------------------------------------------------- shareholder -------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------- shareholder --------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------- business a -------------- dear ----------------------------- this letter responds to your date letter from your authorized representative requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in letters dated date plr-148291-09 date date and date the information provided in those letters is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled corporations or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or either of the controlled corporations see sec_355 and sec_1_355-7 facts distributing is an s_corporation engaged in business a the stock of distributing is owned equally by shareholder and shareholder shareholder and shareholder disagree on how to run distributing accordingly they have agreed to separate distributing into two corporations with each shareholder running its portion of business a through a newly-formed corporation financial information submitted by distributing indicates that distributing’s business a business has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what the parties to the transaction represent are valid business reasons distributing has proposed the following transaction the proposed transaction i ii distributing will form controlled and controlled collectively the controlled corporations upon formation each controlled_corporation will be a cash_method taxpayer will file its tax returns on a calendar_year and will elect s status distributing will transfer one-half of its assets to controlled in exchange for all of the controlled stock and the assumption by controlled of the liabilities associated with the transferred assets contribution plr-148291-09 iii iv v distributing will transfer one-half of its assets to controlled in exchange for all of the controlled stock and the assumption by controlled of the liabilities associated with the transferred assets contribution contribution and contribution are collectively known as the contributions distributing will distribute all of the controlled stock to shareholder in exchange for all of that shareholder’s distributing stock distributing will distribute all of the controlled stock to shareholder in exchange for all of that shareholder’s distributing stock steps iv and v are collectively called the distribution vi distributing will liquidate representations the parties to the transaction have made the following representations a distributing controlled controlled and each of their respective shareholders will pay their own expenses_incurred in connection with the proposed transaction b there is no indebtedness owed by controlled or controlled to distributing after the distribution c the fair_market_value of the controlled stock received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange and the fair_market_value of the controlled stock received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation e the five years of financial information submitted on behalf of distributing is representative of its present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of the assets and liabilities to be contributed to controlled is representative of the business’s present operation plr-148291-09 and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g the five years of financial information submitted on behalf of the assets and liabilities to be contributed to controlled is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted h following the transaction controlled and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business a conducted by distributing prior to consummation of the proposed transaction i the distribution is carried out for the following corporate business purposes a to achieve each shareholder’s individual business objective in business a b to increase the operating efficiency of each new s_corporation and c to strengthen the company’s financial position of each new s_corporation the distribution is motivated in whole or substantial part by these corporate business purposes j the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing controlled controlled or collectively k the total adjusted_basis and fair_market_value of the assets distributing will transfer to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the exchange l the total adjusted_basis and fair_market_value of the assets distributing will transfer to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the exchange k the liabilities to be assumed within the meaning of sec_357 by controlled and controlled in the contributions if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred plr-148291-09 l the aggregate fair_market_value of the assets distributing transfers to each controlled_corporation in the contributions will equal or exceed the aggregate adjusted_basis of these assets m the fair_market_value of the assets of each controlled_corporation will exceed the amount of its liabilities immediately_after_the_exchange n distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction o no intercorporate debt will exist between distributing and either controlled_corporation or between controlled and controlled at the time of or subsequent to the distribution of the stock of controlled and controlled p payments made in connection with all continuing transactions if any between controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q no parties to the transaction are investment companies as defined in sec_368 and iv r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of either controlled or controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of either controlled or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of plr-148291-09 sec_355 in distributing controlled or controlled including any predecessor or successor of any such corporation u immediately after the distribution neither distributing controlled nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based on the information submitted and the representations provided we rule as follows with respect to the proposed transaction contribution and contribution together followed by each respective distribution will each qualify as a reorganization within the meaning of sec_368 distributing and controlled and distributing and controlled will each be a_party_to_a_reorganization for each respective sec_368 reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contributions to controlled and controlled respectively in exchange for stock in controlled and controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled or controlled on the contributions sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of each asset received by controlled and controlled in the contributions will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder or shareholder on the distribution sec_355 the aggregate basis of the controlled stock in the hands of shareholder immediately after the distribution will equal shareholder 1's aggregate basis in the distributing stock surrendered in the distribution sec_358 plr-148291-09 the aggregate basis of the controlled stock in the hands of shareholder immediately after the distribution will equal shareholder 2's aggregate basis in the distributing stock surrendered in the distribution sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered by that shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered by that shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 any earnings_and_profits of distributing will be allocated between controlled and controlled in accordance with sec_312 and sec_1_312-10 any accumulated_adjustments_account of distributing will be allocated between controlled and controlled in a manner similar to the manner in which any earnings_and_profits of distributing will be allocated under sec_312 between controlled and controlled see sec_1_312-10 and sec_1_1368-2 distributing's momentary ownership of the stock of controlled and controlled as part of the reorganization under sec_368 will not cause controlled or controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 rev_rul c b caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or the controlled corporations or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or either of the controlled corporations see sec_355 and sec_1_355-7 additionally no opinion is expressed regarding issues relating to distributing’s controlled 1's or controlled 2’s respective subchapter_s_election plr-148291-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely richard m heinecke richard m heinecke assistant to the branch chief branch associate chief_counsel corporate cc
